DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered. 
Currently, claims 1-9 and 11-21 are pending, with claim 10 cancelled and claims 1, 3, 6, 11-16, and 19 amended. The following is a complete response to the 26 April 2022 communication. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-9, 11-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deckman (US 2011/0288412 A1), hereinafter Deckman, in view of Goldfarb (US 2010/0030031 A1), hereinafter Goldfarb.

Regarding claims 1 and 16, Deckman teaches a surgical instrument assembly comprising: 
(a) an imaging device which includes an elongate shaft defining a longitudinal axis and having a distal end (Fig. 1A) and having a window (Fig. 1B: viewing window 12) with a field of view oriented transversely relative to the longitudinal axis (Fig. 1D: viewing plane 11); 
(b) a surgical instrument comprising: 
(i) an elongate shaft having a proximal shaft portion (Fig. 1B: needle guide 58, needle body 50) and a malleable distal shaft portion, wherein the elongate shaft is configured to be secured to the endoscope (Fig. 1B: needle distal end 52, tubular body 50; [0067]); 
and (ii) an ablation head coupled to the malleable distal shaft portion (Fig. 1B: needle guide 58, needle distal tip 54), wherein the ablation head includes at least one electrode operable to deliver RF energy to tissue for ablating the tissue ([0027], [0067]), wherein the ablation head is sized to fit within a nasal cavity of a patient with the distal end of the endoscope ([0059], [0064]), wherein at least a portion of the ablation head is configured to be within the field of view (Figs. 1D and 1E),
wherein the proximal shaft portion is configured to operatively couple with an RF energy source operable to energize the at least one electrode with RF energy ([0050], [0063]), 
wherein the malleable distal shaft portion is configured to bend relative to a longitudinal shaft axis defined by the proximal shaft portion for selectively orienting the ablation head relative to the longitudinal shaft axis (Fig. 1B).
Deckman does not teach an endoscope in the surgical instrument assembly. However, Goldfarb teaches an endoscope, wherein the endoscope includes an elongate shaft defining a longitudinal axis and having a distal end, the endoscope having a window with a field of view oriented transversely relative to the longitudinal axis such that the field of view includes a region proximal to the distal end (Figs. 1-2; [0062]- [0064]).
	Goldfarb is considered analogous to the claimed invention because it discloses an endoscope for inserting into a nasal passage during treatment and comprising a window at the distal end. Deckman is considered analogous to the claimed invention because it discloses an ablation treatment device attached to an imaging shaft comprising a window at the distal end. Deckman also teaches that the ablation device may be adapted to include any known form of medical imaging, such as direct optic visualization ([0015]). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Deckman to include an endoscope with a distal viewing window as the imaging element, such as the endoscope taught by Goldfarb. Such a modification is simply the substitution of one known form of imaging for another known form of imaging and would yield predictable results, such as improving visualization of the target area during the treatment of tissue. 

Regarding claim 3, the combination of Deckman and Goldfarb teaches wherein the ablation head defines a distal end of an RF ablation instrument (Fig. 1A).

Regarding claim 4, the combination of Deckman and Goldfarb teaches wherein the ablation head extends distally from the malleable distal shaft portion along a head axis, wherein the malleable distal shaft portion is configured to bend relative to the longitudinal shaft axis to orient the ablation head in a position in which the head axis is offset from and parallel to the longitudinal shaft axis (Fig. 1A, 1B – When curved needle 14 is mostly or fully retracted within needle guide 58, the distal tip 54 is offset from the longitudinal axis of the shaft. The needle is always offset from and parallel to the longitudinal shaft axis since it is retained within the needle guide and attached externally along the shaft rather than located within the shaft.).

Regarding claim 5, the combination of Deckman and Goldfarb teaches wherein the ablation head comprises a planar surface, wherein the at least one electrode is disposed on the planar surface (Fig. 1B: needle distal tip 54 has a flat surface and is configured to deliver RF energy [0050], [0067]).

Regarding claim 6, the combination of Deckman and Goldfarb teaches wherein the ablation head is rectangular (Deckman [0067] teaches solid tip 54 is not limited to the shapes shown in 9A-9E).

Regarding claim 7, the combination of Deckman and Goldfarb teaches the surgical instrument further comprising an electrical conductor housed within the elongate shaft, wherein the electrical conductor is configured to electrically couple the at least one electrode of the ablation head with the RF energy source (Fig. 1B: needle body 50; [0067], [0070]).

Regarding claim 8, the combination of Deckman and Goldfarb teaches wherein the elongate shaft comprises an electrically conductive material configured to electrically couple the at least one electrode of the ablation head with the RF energy source (Deckman [0067]).

Regarding claims 9 and 18, the combination of Deckman and Goldfarb teaches the surgical instrument further comprising an electrical connector coupled with the proximal shaft portion, wherein the electrical connector is configured to releasably couple with the RF energy source to place the at least one electrode in electric communication with the RF energy source (Deckman [0063]).

Regarding claim 11, the combination of Deckman and Goldfarb teaches wherein the ablation head is configured to be positioned within a field of view of the distal end of the endoscope (Figs. 1D and 1E).

Regarding claim 12, the combination of Deckman and Goldfarb teaches wherein the proximal shaft portion of the surgical instrument extends parallel to the elongate shaft of the endoscope (Fig. 1B: needle guide 58 keeps the proximal portion of curved needle 14 parallel to shaft 32).

Regarding claim 13, the combination of Deckman and Goldfarb teaches wherein the proximal shaft portion of the surgical instrument is in contact with the endoscope elongate shaft of the endoscope, wherein the ablation head is configured to assume a position in which the ablation head is spaced apart from the endoscope shaft (Fig. 1B).

Regarding claim 14, the combination of Deckman and Goldfarb teaches wherein the ablation head includes a first surface that faces toward the endoscope shaft and an opposed second surface that faces away from the endoscope shaft, wherein the at least one electrode is disposed on the second surface (See below annotated Fig. 1B; Deckman [0067]).

    PNG
    media_image1.png
    379
    712
    media_image1.png
    Greyscale


Regarding claim 15, the combination of Deckman and Goldfarb teaches wherein the endoscope further comprises a handle from which the endoscope shaft extends distally, wherein the endoscope shaft and the surgical instrument are rotatable together relative to the handle about a longitudinal axis defined by the endoscope shaft (Fig. 1A; [0049]).

Regarding claim 21, the combination of Deckman and Goldfarb teaches wherein the endoscope comprises a swing prism configured to change the field of view (Goldfarb Figs. 3-4; [0062], [0065]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deckman in view of Goldfarb, further in view of Branovan (US 2020/0000516 A1), hereinafter Branovan.
Regarding claims 2 and 17, the combination of Deckman and Goldfarb does not teach a bipolar RF energy assembly. However, Branovan teaches wherein the electrode comprises first and second electrodes operable to deliver bipolar RF energy to tissue (Fig. 2B: outer electrode 224, inner electrode 222; [0037]).
Branovan is considered analogous art because it discloses a bipolar electrode assembly for ablation instruments for treating tissue. Deckman also teaches that radiofrequency energy is known to be delivered through bipolar or monopolar means in order to treat tissue ([0011]). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the ablation needle of Deckman to include a bipolar configuration, such as taught by Branovan. Such a modification would simply be the substitution of one known ablation needle for another known ablation needle and yield the predictable result of effectively treating tissue with energy. 

Claim 19 is rejected under 35 U.S.C. 103 as being anticipated by Deckman in view of Goldfarb and further in view of Saadat (US 2017/0231474 A1), hereinafter Saadat. 
Regarding claim 19, Deckman in view of Goldfarb teaches a method of ablation with a surgical instrument assembly comprising an imaging device and an RF ablation instrument, wherein the imaging device defines a longitudinal axis and includes a distal end configured to capture an image within a field of view that includes a region that is lateral to the longitudinal axis and proximal to the distal end (Figs. 1A-1D: viewing window 12, viewing plane 11), wherein the RF ablation instrument is secured to the endoscope (Fig. 1B: needle distal end 52, tubular body 50; [0067]) and includes a malleable shaft portion and an ablation head having an electrode (Fig. 1B: needle guide 58, needle distal tip 54; [0027], [0067]), the method comprising: 
(a) bending the malleable shaft portion of the RF ablation instrument to position the ablation head within the field of view (Figs. 1D-1E); 
(b) inserting the distal end of the imaging device and the ablation head into a cavity of a patient ([0013]); -5-Serial No. 16/783,626 
(c) under visualization provided by the imaging device via the field of view, positioning the electrode of the ablation head laterally relative to the longitudinal axis, with at least a portion of the ablation head being positioned proximally in relation to the distal end while still being within the field of view, and in electrical contact with tissue ([0013]); and 
(d) energizing the electrode with RF energy to thereby ablate the tissue with the RF energy ([0027]-[0029]).
Deckman does not teach wherein the ablation method utilizes an endoscope with the RF ablation instrument. However, Goldfarb teaches an endoscope, wherein the endoscope includes an elongate shaft defining a longitudinal axis and having a distal end, the endoscope having a window with a field of view oriented transversely relative to the longitudinal axis such that the field of view includes a region proximal to the distal end (Figs. 1-2; [0062]- [0064]).
Goldfarb is considered analogous to the claimed invention because it discloses an endoscope for inserting into a nasal passage during treatment and comprising a window at the distal end. Deckman is considered analogous to the claimed invention because it discloses an ablation treatment device attached to an imaging shaft comprising a window at the distal end. Deckman also teaches that the ablation device may be adapted to include any known form of medical imaging, such as direct optic visualization ([0015]). Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Deckman to include an endoscope with a distal viewing window as the imaging element, such as the endoscope taught by Goldfarb. Such a modification is simply the substitution of one known imaging element for another known imaging element and would yield predictable results, such as improving visualization of the target area to safely and effectively ablate tissue. 
The combination of Deckman and Goldfarb does not explicitly teach a method of ablating a posterior nasal nerve of a patient. However, Saadat teaches a method of ablating a posterior nasal nerve with a surgical instrument assembly comprising an imaging device and an RF ablation instrument, wherein the imaging device defines a longitudinal axis and includes a distal end configured to capture an image within a field of view that includes a region that is lateral to the longitudinal axis and proximal to the distal end, wherein the RF ablation instrument is secured to the imaging device and includes a malleable shaft portion and an ablation head having an electrode (Figs. 7A-7D; [0012], [0021], [0072]).
Saadat is considered analogous because it discloses methods and systems for ablating tissue with RF energy, comprising an ablative element with a flexible shaft attached to the distal end of a visualization element which has a field of view that includes regions that are lateral and proximal to the distal end. The Examiner notes that while Saadat provides a treatment of the posterior nasal nerve of a patient without the use of a traditional rigid or flexible endoscope, the Examiner is of the position that the teaching in [0008] readily recognizes that endoscopic treatment at such a location in the nasal cavity via the combined methodology and device of Deckman and Goldfarb would have been an obvious consideration to one of ordinary skill in the art. That is, Saadat specifically recognizes that “current methods” of treatment involve an energy delivery device and a flexible (or rigid) endoscope. Therefore, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the ablation method and associated structure of Deckman and Goldfarb for treating a posterior nasal nerve in view of the teaching of Saadat given that Saadat readily recognizes that the energy delivery device and endoscope of the combination was known at the time of filing to be used for such treatment and that such would have a reasonable expectation of success when performing such treatment.

Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Deckman in view of Goldfarb and Saadat and further in view of Branovan. 
Regarding claim 20, the combination of Saadat, Deckman, and Goldfarb teaches positioning the electrode in electrical contact with the tissue overlying the posterior nasal nerve and delivering RF energy to the tissue (Saadat [0012], [0021]), but fails to teach first and second electrodes for delivering bipolar RF energy. However, Branovan teaches wherein the ablation structure includes first and second electrodes, wherein ablating with RF energy comprises positioning the first and second electrodes in electrical contact with the tissue and delivering bipolar RF energy to the tissue (Fig. 2B: outer electrode 224, inner electrode 222; [0037]).
Branovan is considered analogous because it discloses a bipolar ablation needle for treating tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Deckman to include a bipolar needle assembly for ablating tissue. Such a modification is simply the substitution of one known ablation assembly for another known ablation assembly and would yield the predictable result of effectively treating tissue with energy. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the primary references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 19 that Saadat does not teach the amendments made to claim 19 are not persuasive because Saadat is used in the new ground of rejection in combination with Deckman and Goldfarb to teach the nasal ablation method (see rejection above).

Conclusion
Accordingly, claims 1-9 and 11-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794